            Case 1:20-cv-00361-LY Document 1 Filed 04/06/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS


 Maximillian Tremblay,

                          Plaintiff,                Case No. 1:20-cv-00361

 v.

 Navient Solutions, Inc.,                           Complaint and Demand for Jury Trial

                          Defendant.



                                           COMPLAINT

       Maximillian Tremblay (Plaintiff), by and through his attorneys, Kimmel & Silverman,

P.C., alleges the following against Navient Solutions, Inc. (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. § 227.

                                  JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331,

which grants this court original jurisdiction of all civil actions arising under the laws of the United

States. See Mims v. Arrow Fin. Servs., INC, 565 U.S. 368, 386-87 (2012) (confirming that 28

U.S.C. § 1331 grants the United States district courts federal-question subject-matter jurisdiction

to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant because Defendant conducts

business in the State of Texas.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).


                                                      1
             Case 1:20-cv-00361-LY Document 1 Filed 04/06/20 Page 2 of 4




                                             PARTIES

       5.      Plaintiff is a natural person residing in Austin, Texas.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant is a business entity with a principal place of business, head office, or

otherwise valid mailing address at 123 Justison Street, Wilmington, Delaware 19801.

       8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       10.     Plaintiff has a cellular telephone number.

       11.     Plaintiff has only used this phone number as a cellular telephone.

       12.     Defendant called Plaintiff’s cellular telephone repetitive and continuous basis.

       13.     When contacting Plaintiff on his cellular telephone, Defendant used an automatic

telephone dialing system and automatic and/or pre-recorded messages.

       14.     Plaintiff knew Defendant was calling him using an automatic telephone dialing

system and automatic and/or pre-recorded messages as he received calls from Defendant that

began with a delay or pause prior to a live representative of Defendant coming on the line.

       15.     Defendant’s telephone calls were not made for “emergency purposes.”

       16.     Desiring to stop these repeated, unwanted calls, Plaintiff spoke to Defendant soon

after the calls began and revoked any previous consent that Defendant had to contact him.

       17.     Defendant heard and acknowledged Plaintiff’s request.




                                                      2
               Case 1:20-cv-00361-LY Document 1 Filed 04/06/20 Page 3 of 4




         18.     Once Defendant was aware that its calls were unwanted and was told to stop calling,

there was no lawful purpose to making further calls, nor was there any good faith reason to place

calls.

         19.     In spite of his repeated instruction to stop calling his cellular telephone, Defendant

instead continued to call him repeatedly.

         20.     Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                       COUNT I
                             DEFENDANT VIOLATED THE TCPA

         21.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

         22.     Defendant initiated multiple automated telephone calls to Plaintiff’s cellular

telephone using an automated message and/or prerecorded voice.

         23.     Defendant initiated these automated calls to Plaintiff using an automatic telephone

dialing system.

         24.     Defendant’s calls to Plaintiff were not made for emergency purposes.

         25.     Defendant’s calls to Plaintiff were made after Plaintiff had explicitly revoked any

consent that was previously given.

         26.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

         27.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

                                                       3
             Case 1:20-cv-00361-LY Document 1 Filed 04/06/20 Page 4 of 4




       28.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

       Wherefore, Plaintiff, Maximillian Tremblay respectfully prays for judgment as follows:

               a.     All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                      227(b)(3)(A));

               b.     Statutory damages of $500.00 per violative telephone call (as provided

                      under 47 U.S.C. § 227(b)(3)(B));

               c.     Treble damages of $1,500.00 per violative telephone call (as provided under

                      47 U.S.C. § 227(b)(3));

               d.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

               e.     Any other relief this Honorable Court deems appropriate.


                                DEMAND FOR JURY TRIAL

       Please take notice that Plaintiff, Maximillian Tremblay, demands a jury trial in this case.

                                                 Respectfully submitted,

 Dated: 04-06-2020                               By:/s/ Amy L.B. Ginsburg
                                                 Amy L.B. Ginsburg, Esq.
                                                 Kimmel & Silverman, P.C.
                                                 30 East Butler Pike
                                                 Ambler, PA 19002
                                                 Phone: 215-540-8888
                                                 Email: Aginsburg@creditlaw.com




                                                   4
